DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 201821045160 filed on 11/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Objection
Claims 1, 2, 4, 9, 10, 12, 17, 18, and 19 are objected to for improper comma usage. This often occurs at the beginning of a claim element. For example, in Claim 1, the 8th element begins “a regression model, determining” and in Claim 2, the 3rd element begins “computing, a cost function.” These commas make the corresponding limitations confusing to read and should be deleted throughout the objected claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5,7-9, 13 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over  Sardashti et al. (US 20090279073 A1), (hereinafter Sardashti) in view of Kuriki et al. ( US 20140326340 A1) (hereinafter Kuriki) and further in view of further in view of Perkins et al. ( US 20150205000A1)(hereinafter Perkins)
Regarding claims 1 Sardashti teaches 

positioning (302) (Para[0044], line 1-5, block 10 contains the electrode) , via the one or more hardware processors, a multi- electrode array sensor (Fig 1-2, Para[0024], “Embodiments of the present invention can be carried out using a test cell similar to the one illustrated in FIGS. 1-6, which is designated generally by the reference numeral 10. The cell 10 may be used in spectroscopy analyses, including SERS, and generally includes a cell body 12 with a window 14. a first electrode tube 16, a second electrode tube 18, and a third electrode tube 20”) in a corroding environment for estimating a corrosion inhibitor (CI) concentration associated with a liquid media from the corroding environment (Para [0063], “To test the performance of the corrosion inhibitor, a SERS analysis may be performed on the test material in substantially the same manner as explained above, except that the corrosion inhibitor is present in the test fluid (i.e. ;

 obtaining (304), via the one or more hardware processors, from the corroding environment, a plurality of electrochemical signals using the multi- electrode array sensor (Para[0033], “The reference fluid 38 provides a known electrochemical potential used as a base or background potential when, for example, applying an electric potential to a test material within the cell 10”) ; 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an a DC current versus time (Para [0054], current density and Para [0067], Fig 12 – current vs time); 
and an initial DC current and an intermediate DC current obtained from the DC current versus time (Para [0007], first current – initial DC current, second current – intermediate DC current)
Sardashti is silent with regards to 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Non-teaching part bold).
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: and a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
Kuriki teaches 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Para[0034], “The corrosion protection performance degradation detection sensor 7 detects a change in the state of an electrode surface film formed on a below-described detection electrode 1 associated with degradation of the corrosion protection performance by using electrochemical impedance measurement (i.e. electrochemical impedance spectra), and thereby detects the concentration of a corrosion inhibitor contained in the coolant 5.” Para [0050]-[0052] explains analysis of this impedance using threshold limits.).
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter (Para [0077]-[0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka in view of Sardashti for the purpose of using electrochemical parameter in further calculation. Therefore, this technique of utilizing electrochemical parameters will facilitate quantification of the degradation of inhibitors.
The combination of Sardashti and Kuriki is silent with regards to  
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
Perkins teaches 
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) (Para[0023], “In some embodiments, the fluid can be acids, surfactants, biocides, bleaches, corrosion inhibitors, foamers and foaming agents, breakers, scavengers, stabilizers, clarifiers, detergents, a treatment fluid”) concentration from the plurality of features  (Para[0020], “ Illustrative characteristics that can be monitored with such optical computing devices can include, for example, chemical composition (e.g.,
identity and concentration in total or of individual components), using a trained machine learning model (Abstract, neural network) comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”)
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins in view of Sardashti and Kiruka for the purpose of a better efficient calculation .Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction.
Regarding Claim 9 Sardashti teaches 
position (Para[0044], line 1-5, block 10 contains the electrode), a multi-electrode array sensor (Fig 1-2, Para[0024], “Embodiments of the present invention can be carried out using a test cell similar to the one illustrated in FIGS. 1-6, which is designated generally by the reference numeral 10. The cell 10 may be used in spectroscopy analyses, including SERS, and generally includes a cell body 12 with a window 14. a first electrode tube 16, a second electrode tube 18, and a third electrode tube 20”) in a corroding environment for estimating a corrosion inhibitor (CI) concentration associated with a liquid media from the corroding environment (Para [0063], “To test the performance of the corrosion inhibitor, a SERS analysis may be performed on the test material in substantially the same manner as explained above, except that the corrosion ;
obtain, from the corroding environment, a plurality of electrochemical signals using the multi-electrode array sensor (Para[0033], “The reference fluid 38 provides a known electrochemical potential used as a base or background potential when, for example, applying an electric potential to a test material within the cell 10”);
 analyze, the plurality of electrochemical signals to obtain a plurality of parameters comprising a DC current versus time (Para[0054], current density and Para[0067], Fig 12 – current vs time); 
and an initial DC current and an intermediate DC current obtained from the DC current versus time (Para [0007], first current – initial DC current, second current – intermediate DC current)
Sardashti is silent with regards to 
memory (202) storing instructions; 
one or more Input / Output (1/O) interfaces (206); 22and 
one or more hardware processors (204) coupled to the memory (202) via the one or more 1/O interfaces (206), wherein the one or more hardware processors (204) are configured by the instructions to (Fig 2, Para [0048], computing unit presents processor): 
analyze, via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Non-teaching part bold).
identify, a plurality of features from the plurality of parameters comprising: 
a charge transfer resistance feature is obtained from the electrochemical impedance spectra parameter, 
estimate, the corrosion inhibitor (Cl) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (Cl) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (Cl) concentration, and 
a classification model, determining a qualitative estimate of the corrosion inhibitor (Cl) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (Cl) concentration.
Kuriki teaches 
memory (202) storing instructions; 
one or more Input / Output (1/O) interfaces (206); 22and 
one or more hardware processors (204) coupled to the memory (202) via the one or more 1/O interfaces (206), wherein the one or more hardware processors (204) are configured by the instructions to (Fig 2, Para [0048], computing unit presents processor): 
analyze, via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Para[0034], “The corrosion protection  electrochemical impedance spectra), and thereby detects the concentration of a corrosion inhibitor contained in the coolant 5.” Para [0050]-[0052] explains analysis of this impedance using threshold limits.).
a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter (Para [0077]-[0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka in view of Sardashti for the purpose of using electrochemical parameter in further calculation. Therefore, this technique of utilizing electrochemical parameters will facilitate quantification of the degradation of inhibitors.
The combination of Sardashti and Kuriki is silent with regards to  
estimate, via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
Perkins teaches 
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) (Para[0023], “In some embodiments, the fluid can be acids, surfactants, biocides, bleaches, corrosion inhibitors, foamers and foaming agents, breakers, scavengers, stabilizers, clarifiers, detergents, a treatment fluid”) concentration from the plurality of features  (Para[0020], “ Illustrative characteristics that can be monitored with such optical computing devices can include, for example, chemical composition (e.g.,
identity and concentration in total or of individual components), using a trained machine learning model (Abstract, neural network) comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”)
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins in view of Sardashti and Kiruka for the purpose of a better efficient calculation .Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction.

Regarding Claim 17 Sardashti teaches 

positioning (302) (Para[0044], line 1-5, block 10 contains the electrode) , via the one or more hardware processors, a multi- electrode array sensor (Fig 1-2, Para[0024], “Embodiments of the present invention can be carried out using a test cell similar to the  in a corroding environment for estimating a corrosion inhibitor (CI) concentration associated with a liquid media from the corroding environment (Para [0063], “To test the performance of the corrosion inhibitor, a SERS analysis may be performed on the test material in substantially the same manner as explained above, except that the corrosion inhibitor is present in the test fluid (i.e. liquid). Current through the test material 56 may also be monitored to determine the performance of the corrosion inhibitor, as explained below in greater detail”.);

 obtaining (304), via the one or more hardware processors, from the corroding environment, a plurality of electrochemical signals using the multi- electrode array sensor (Para[0033], “The reference fluid 38 provides a known electrochemical potential used as a base or background potential when, for example, applying an electric potential to a test material within the cell 10”) ; 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an a DC current versus time (Para [0054], current density and Para [0067], Fig 12 – current vs time); 
identifying (308), via the one or more hardware processors, a plurality of features from the plurality of parameters comprising: 
, and 
Sardashti is silent with regards to 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Non-teaching part bold).
a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter.
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
Kuriki teaches 
analyzing (306), via the one or more hardware processors, the plurality of electrochemical signals to obtain a plurality of parameters comprising an electrochemical impedance spectra (Para[0034], “The corrosion protection performance degradation detection sensor 7 detects a change in the state of an electrode surface film formed on a below-described detection electrode 1 associated with degradation of the corrosion protection performance by using  electrochemical impedance spectra), and thereby detects the concentration of a corrosion inhibitor contained in the coolant 5.” Para [0050]-[0052] explains analysis of this impedance using threshold limits.).
a charge transfer resistance feature obtained from the electrochemical impedance spectra parameter (Para [0077]-[0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include electrochemical impedance and charge transfer resistance as taught by Kiruka in view of Sardashti for the purpose of using electrochemical parameter in further calculation. Therefore, this technique of utilizing electrochemical parameters will facilitate quantification of the degradation of inhibitors.
The combination of Sardashti and Kuriki is silent with regards to  
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) concentration from the plurality of features using a trained machine learning model comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration,
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration.
Perkins teaches 
estimating (310), via the one or more hardware processors, the corrosion inhibitor (CI) (Para[0023], “In some embodiments, the fluid can be acids, surfactants, biocides, bleaches, corrosion inhibitors, foamers and foaming agents, breakers, scavengers, stabilizers, clarifiers, detergents, a treatment fluid”) concentration from the plurality of features  (Para[0020], “ Illustrative characteristics that can be monitored with such optical computing devices can include, for example, chemical composition (e.g.,
identity and concentration in total or of individual components), using a trained machine learning model (Abstract, neural network) comprising, 
a regression model, determining a quantitative estimate of the corrosion inhibitor (CI) concentration, wherein the regression model is trained using a training dataset utilized as a ground truth to determine the quantitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”)
a classification model, determining a qualitative estimate of the corrosion inhibitor (CI) concentration, wherein the classification model is trained using the training dataset utilized as the ground truth to determine the qualitative estimate of the corrosion inhibitor (CI) concentration (Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include machine learning/neural network as a tool to calculate corrosion inhibitors property as taught by Perkins in view of Sardashti and Kiruka for the purpose of a better efficient calculation .Therefore, this technique of utilizing machine learning to estimate the corrosion inhibitor’s properties facilitate better and reliable prediction.

Regarding Claim 7 and 15 the combination of Sardashti, Kuriki, and Perkins teaches the limitations of claim 1 and 9 respectively.
Sardashti teaches wherein the corrosion inhibitor concentration for any unknown liquid is estimated (Para [0059], “any test fluid” i.e. unknown liquid. Also Para [0063] discusses for corrosion inhibitor usage)
Perkins further teaches 
wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the regression model (Para [0045], Each output of the neural network 400 may represent or otherwise provide a probability value ranged from 0 to 1 .

Regarding Claim 8 and 16 the combination of Sardashti, Kuriki, and Perkins teaches the limitations of claim 1 and 9 respectively.
Sardashti teaches wherein the corrosion inhibitor concentration for any unknown liquid is estimated (Para [0059], “any test fluid” i.e. unknown liquid. Also Para [0063] discusses for corrosion inhibitor usage)
Perkins further teaches 
wherein the corrosion inhibitor concentration is estimated using the corrosion inhibitor concentration range of the classification model (Para [0045], Each output of the neural network 400 may represent or otherwise provide a probability value ranged from 0 to 1 of a particular fluid type for the given sample substance.” Also Para [0056]. According to Para [0042], neural network is used for both classification and regression model interchangeably).
Regarding Claim 6 and 13 the combination of Sardashti, Kuriki, and Perkins teaches the limitations of claim 1 and 9 respectively.
Perkins further teaches wherein the reference corrosion inhibitor concentration for the classification model varies between 0 -6.0 mM (in milli molar unit) (Para [0072] explains multiple type or range concentration class for the liquid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail concentration range for .

Claims 2,10,12,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Sardashti  in view of Kuriki and further in view of Perkins and further in view of Choi et al. ( US 20190138882 A1)(hereinafter  Choi).
Regarding claim 2, 10, and 18 the combination of Sardashti, Kuriki, and Perkins teaches the limitations of claim 1, 9, and 17.
Sardashti teaches obtaining the initial DC current and the intermediate DC current (Para [0007], first current – initial DC current, second current – intermediate DC current),
Kuriki teaches obtaining, the plurality of features comprising the charge transfer resistance (Para [0077]-[0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
Perkins teaches  determining, the quantitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by(Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
Comparing, the determined quantitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the regression model (Para [0062], “Referring now to FIGS. 9a-9fy with continued reference to FIG. 8. Illustrated are six comparison plots for six quantitative calibration models, respectively, according to one or more embodiments. In particular, FIGS. 9a-9f compare the prediction of the quantitative neural network 800 with actual measurements for the six separate calibration models for over more than forty different sample fluids. FIG. 9a illustrates a comparison plot 902û for methane concentrations”).

The combination of Sardashti, Kuriki, and Perkins are silent with regards to 
computing, a cost function using a pre-defined initial weightage factor 6 corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; 
minimizing, the computed cost function corresponding to the plurality of features, based on a learning rate α, a weightage factors Ɵj for the plurality of features and the total number of iterations performed for the cost function; 
determining, a final weightage factors corresponding to the plurality of features; and
 comparing, the determined quantitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
Choi teaches 
computing, a cost function (Para [0063], equation 11) using a pre-defined initial weightage factor θ (Para [0052], W1, W2…. WL are sets of weights in layers 1 to L) corresponding to the plurality of features, the training dataset (Para[0053], training data set X and also check Para[0056]) and a measure of error for fitting the cost function ( regularization coefficient and MSQE- quantization error as discussed in Para[0053])
 minimizing, the computed cost function corresponding to the plurality of features (Para[0056], minimizing MSQE), based on a learning rate α (Para[0053], regularization coefficient ), a weightage factors θ (Para[0052], weighting factor)  for the plurality of features and the total number of iterations performed for the cost function (Para[0030], “updating the regularization coefficients by the stochastic gradient descent method; and terminating the training if either the regularization coefficient is greater than a pre-determined constant or a number of iterations of the method is greater than a predetermined limit”); 
determining, a final weightage factors corresponding to the plurality of features (Para [0054], “The present system optimizes the cost function in network training and updates weights, quantization cell sizes, and the learnable regularization coefficient. Because of the penalty term on a small value of α, i.e.,—log, where a causes the importance of the regularization term R„ to increase continuously during training, which causes the regularization for weight quantization to increase, and causes the weights to be quantized by the completion of training.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include cost function optimization as taught by Choi in view of Sardashti, Kiruka, and Perkins for the purpose of improving machine learning training methodology. Therefore, this cost function and weighted 
Regarding claim 4, 12, and 19 the combination of Sardashti, Kuriki, and Perkins teaches the limitations of claim 1, 9, and 17.
Sardashti teaches obtaining the initial DC current and the intermediate DC current (Para [0007], first current – initial DC current, second current – intermediate DC current),
Kuriki teaches obtaining, the plurality of features comprising the charge transfer resistance (Para [0077]-[0079] and equation 1, 2, 3. Rct [Wingdings font/0xE0] charge transfer resistance and Z –impedance. The parameters in equation 1, 2 and 3 presents identifying of plurality of features).
Perkins teaches  determining, the qualitative estimate of the corrosion inhibitor (CI) concentration from the plurality of features by(Para[0042], “Referring now to FIG. 4, with continued reference to FIGS. 2 and 3, illustrated is an example neural network structure 400 that may be trained and subsequently used to classify or otherwise categorize an unknown sample substance. As used herein, the term “neural network” refers to a multivariate classification and/or regression (e.g., qualitative and/or quantitative) model for discriminant analysis,”).
comparing, the determined qualitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the classification model (check Para [0045]. Also in Para[0073], “In some embodiments, a qualitative analysis of an unknown sample may first be undertaken or performed using a trained multivariate classification model (such as the neural network 400 of FIG. 4) when new .
The combination of Sardashti, Kuriki, and Perkins are silent with regards to 
computing, a cost function using a logistic function , pre-defined initial weightage factor Ɵ corresponding to the plurality of features, the training dataset and a measure of error for fitting the cost function; 
minimizing, the computed cost function corresponding to the plurality of features, based on a learning rate α, a weightage factors Ɵj for the plurality of features and the total number of iterations performed for the cost function; 
determining, a final weightage factors corresponding to the plurality of features; and
 comparing, the determined quantitative estimate of the corrosion inhibitor (CI) concentration with a reference corrosion inhibitor (CI) concentration of the regression model.
Choi teaches 
computing, a cost function (Para [0063], equation 11) using a logistic function, a pre-defined initial weightage factor θ (Para [0052], W1, W2…. WL are sets of weights in layers 1 to L) corresponding to the plurality of features, the training dataset (Para[0053], training data set X and also check Para[0056]) and a measure of error for fitting the cost function ( regularization coefficient and MSQE- quantization error as discussed in Para[0053])
 minimizing, the computed cost function corresponding to the plurality of features (Para[0056], minimizing MSQE), based on a learning rate α (Para[0053], regularization coefficient ), a weightage factors θ (Para[0052], weighting factor)  for the plurality of features and the total number of iterations performed for the cost function (Para[0030], “updating the regularization coefficients by the stochastic gradient descent method; and terminating the training if either the regularization coefficient is greater than a pre-determined constant or a number of iterations of the method is greater than a predetermined limit”); 
determining, a final weightage factors corresponding to the plurality of features (Para [0054], “The present system optimizes the cost function in network training and updates weights, quantization cell sizes, and the learnable regularization coefficient. Because of the penalty term on a small value of α, i.e.,—log, where a causes the importance of the regularization term R„ to increase continuously during training, which causes the regularization for weight quantization to increase, and causes the weights to be quantized by the completion of training.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include cost function optimization as taught by Choi in view of Sardashti, Kiruka, and Perkins for the purpose of improving machine learning training methodology. Therefore, this cost function and weighted system will facilitate optimization of learning algorithm and help to reach final goal of more reliable results.

Claims 6,14 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over  Sardashti in view of Kuriki and further in view of Perkins and further in view of 
Kipouros (US 20120132541 A1) (hereinafter Kipouros).

Regarding claim 6, 14, and 20 the combination of Sardashti, Kuriki, and Perkins teaches the limitations of claim1, 9, and 17.
The combination is silent with regards to 
wherein the multi-electrode array sensor is designed using a mild steel for sensing working electrode, a graphite stick or Ag- Ace type electrode for reference electrode and Pt mesh or graphite stick bundle for counter electrode.
Kipouros teaches wherein the multi-electrode array sensor is designed using a mild steel for sensing working electrode (Para [0040], “The working electrode (i.e. sensing working electrode) on the pine integrated electrode is removed from the system simply by not connecting it to the electrometer via the red banana jack. The external electrode was manufactured using a ¼ inch thick section cut from a 1/2inch ø1010 mild steel rod      ), a graphite stick or Ag- AgCI type electrode for reference electrode (Para[0019], “the counter electrode may comprise carbon layer over copper, and the reference electrode may comprise a silver (i.e. Ag) layer over copper.”) and Pt mesh or graphite stick bundle for counter electrode (Para[0032], “The counter electrode (for example 112 or 212) may generally be made of a material which will support the conduction of electricity but itself will not he reduced thereby contaminating the system; for example high density graphite or platinum”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail construction material for .
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Sardashti  in view of Kuriki and further in view of Perkins and further in view of Choi and further in view of Hosseinibalajadeh (Lead corrosion Inhibitors in Drinking water , August 2018)(hereinafter Hosseinibalajadeh).
Regarding claim 3 and 11 the combination of Sardashti, Kuriki, Perkins, and Choi teaches limitation of claim 2 and 10 respectively.
The combination is silent with regards to wherein the reference corrosion inhibitor (CI) concentration for the regression model varies between 0 - 0.5 mM (in milli molar unit)
Hosseinibalajadeh teaches wherein the reference corrosion inhibitor (CI) concentration for the regression model varies between 0 - 0.5 mM (in milli molar unit) (Page 30, section 2.2.1, first paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail concentration range for inhibitor as taught by Hosseinibalajadeh in view of Sardashti, Kiruka, Perkins, and Choi for the purpose of specifying allowable range. Therefore, this specific range would ensure better quantitate analysis of the inhibitor concentration.

Prior Art

Ebrahimi et al. (Prediction aluminum corrosion inhibitor efficiency using artificial neural network (ANN), Ebrahimi et al., International Conference on Chemical Engineering and Bioprocess Engineering	IOP Publishing , IOP Conf. Series: Earth and Environmental Science 36 (2016))- Teaches usage of neural network for the purpose of corrosion inhibitor concentration calculation.
Wang et al. (US 20110044524 A1) - Wang teaches cost function and weighted implementation for image processing signal for MRI (Abstract and Para [0029]-[0035]).

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AEYSHA SULTANA
Examiner
Art Unit 2862



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865